Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162507-8(59)                                                                                             David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ALIAMA X. SCHAUMANN-BELTRAN,                                                                          Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 162507
  v                                                                 COA: 347683
                                                                    Washtenaw CC: 17-000132-NH
  JOSEPH GEMMETE, M.D.,
             Defendant-Appellee.
  ______________________________________
  ALIAMA X. SCHAUMANN-BELTRAN,
            Plaintiff-Appellant,
                                                                    SC: 162508
  v                                                                 COA: 347684
                                                                    Washtenaw CC: 17-000038-MH
  UNIVERSITY OF MICHIGAN REGENTS,
  doing business as UNIVERSITY OF
  MICHIGAN HEALTH SYSTEM, also
  known as MICHIGAN MEDICINE,
  UNIVERSITY OF MICHIGAN MEDICAL
  CENTER, and C.S. MOTT CHILDREN’S
  HOSPITAL,
               Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before April 15, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2021

                                                                               Clerk